Title: To Benjamin Franklin from Dorcas Montgomery, 25 January 1782
From: Montgomery, Dorcas Armitage
To: Franklin, Benjamin


Honor’d Sir
Geneva 25th Jany 1782
A Thousand Thanks for your very Obliging Letter of 22d. Novr. which I never Received till this Day which has punish’d me Sufficiently for my Neglect in not giving my Address. I hope our success in America will continue and be productive of Liberty & Peace which I most Ardently wish for.
The Letter that you was so obliging to Inclose was from Mr. MKean dated 6th. Octr. therefore contain’d nothing new.
Your Grand Son is very well, as is Mastr. Johonnot, & Montgomery, their Respectful Compliments are presented. They appear to be very Happy and contented, and are delighted with the expectations of seeing the Mastr Morris’s here very soon. My Compts. attend Mr. T— Franklin. I have the Honor to be very Respectfully Sir Your most Obedient Humble Servant
D. Montgomery
Mesieurs Jb. Beaumont & fils, a Geneve. my address.
 
Addressed: His Excellency / Benjn Franklin Esqr. / Passy
